HUNT, Circuit Justice..
This is a suit in equity for an infringement of a patent for an advertising hotel register obtained by the plaintiff. The plaintiff’s patent is proved, and the use by the defendants of a register upon a similar plan is also proved. The defendants object to a recovery by the plaintiff on the following grounds: (1) That the structure described in the specifications of the plaintiff’s patent is not a patentable invention. (2) That the claim of the plaintiff is limited by its terms to the display of advertisements on the margin of the leaves of the book. (3) That the defendants are not users of the invention within the meaning of the law of patents. (4) That the patentee could properly claim nothing more than a new design, and should have taken his patent for the design under the act of March 2, 1861 [12 Stat. 246], or else had the book copyrighted. (5) The city directories put in evidence showed a prior use of the invention, and this patent is therefore void.
The case of this plaintiff against Wasli-burne [Case No. 6,242] was tried one year since before Judge Woodruff, at the June circuit A copy of his charge and of the points made is before me. • That suit was for a violation of the same patent and the facts in *867evidence were the same as in this suit. •Judge Woodruff had before him the precise objections that are now made, overruled each of them, held the patent to be good, and, under his charge, the jury fqund for the plaintiff. This furnishes an authority which is obligatory on me at the circuit, and, considering which, I find no difficulty in holding that the plaintiff must recover in this suit. Let a decree be entered for the plaintiff, with the usual order of reference to ascertain ■damages.
NOTE. It wili be observed that the presiding judge, without expressing any opinion upon the merits of the case, placed his decision upon the ground that the court were bound by the rulings in the case of Hawes v. Washburne [supra], which was upon the same patent, and involved nearly the same questions.
[Por other cases involving this patent, see note to Hawes v. Antisdel, Case No. 6,234.]